Citation Nr: 0307122	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  03-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to assignment of a higher disability rating 
for bilateral hearing loss, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in December 2002, 
and a substantive appeal was received in December 2002.


FINDINGS OF FACT

1.	Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from 
service, nor is tinnitus otherwise related to such 
service.

2.	The veteran's service-connected disability, described 
for rating purposes as bilateral hearing loss, is 
productive of Level I hearing acuity in the right ear 
and Level IV hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.	Tinnitus was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.	The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the veteran's service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The July 2002 RO letter and the December 
2002 statement of the case effectively inform the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA examination 
report from October 2002.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
her claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Service Connection for Tinnitus

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that service medical records fail 
to document any symptomatology or diagnosis of tinnitus 
during service.  In fact, the December 1968 discharge 
examination shows that the veteran indicated that he had not 
experienced any problems with his ears or his hearing.  
Nevertheless, the veteran contends that his current tinnitus 
is a result of noise exposure in service.  In his June 2002 
statement, the veteran says he was exposed to loud noises in 
service, but does not mention experiencing tinnitus or any 
ringing in his ears in service.  In his May 2002 statement, 
the veteran says he was exposed to loud ringing noises while 
in Saigon and that he experienced loud ringing noises in both 
ears "for a period of time."

There are no medical records referencing tinnitus until more 
than 30 years after discharge from service.  A November 2000 
VA medical record indicates that the veteran complained of 
hearing loss but denied experiencing tinnitus.  During his 
October 2002 VA audiological examination, the veteran 
complained of experiencing tinnitus in both ears that began 
approximately two to three years ago.  He describes the 
tinnitus as a buzzing and ringing sound which occurs about 
twice a month and lasts about 10 to 15 seconds per 
occurrence.  The examiner's assessment was that the veteran's 
tinnitus did not appear to result from the veteran's noise 
exposure in service because he reported that it only began 
two or three years ago - more than 30 years since his 
discharge from service.

The Board notes the veteran's contentions in his December 
2002 substantive appeal that his ears first started hurting 
and ringing while in service.  However, this statement 
appears inconsistent with other statements reportedly given 
by the veteran to medical personnel.  The veteran denied 
having any problems with his ears at the time of discharge 
examination in 1968, and he reportedly informed the October 
2002 VA examiner that he began experiencing tinnitus two or 
three years before.  While the veteran in subsequent 
statements claims that the tinnitus began during service, the 
inconsistencies nevertheless diminish his credibility to some 
degree.   Moreover, the Board notes that the medical evidence 
of record is devoid of reference to tinnitus up until 2000 - 
over thirty years since the veteran was discharged from 
service.  

After reviewing and weighing the pertinent evidence, the 
Board finds that the preponderance of such evidence is 
against a finding that the veteran's current tinnitus is 
related to his active duty service which ended in 1968.  In 
reaching the above determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to the issue.  38 U.S.C.A. § 5107(b).



Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  Since his claim was 
received in June 2002, the current version of rating criteria 
for bilateral hearing loss which became effective June 10, 
1999, are for consideration.  62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in October 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
50
60
60
LEFT
N/A
55
60
65
65

The average puretone threshold was 48 decibels in the right 
ear and 61 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 82 percent in the left ear.  

Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's audiological examination yielded level I hearing in 
the right ear and level IV hearing in the left ear.  Entering 
the category designations for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.  
Moreover, in view of the fact that hearing acuity in the left 
ear was reported to be 55 decibels or more at each of the 
pertinent frequencies, Table VIA has been considered in light 
of this exception pattern of hearing impairment.  38 C.F.R. 
§ 4.86.  However, the hearing acuity for the left ear is 
still at Level IV, and the rating for the bilateral hearing 
loss is still noncompensable.  In sum, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for bilateral hearing loss.  It follows that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hearing loss disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

